Citation Nr: 0528241	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1970, to include service in the Korea Conflict and 
the Republic of Vietnam.  The veteran's awards include two 
Combat Infantry Badges and the Bronze Star Medal.

The veteran testified at a hearing before the undersigned 
acting Veterans Law Judge in September 2005.

Pursuant to a September 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

The issue of entitlement to a rating in excess of 30 percent 
for PTSD for the period after June 27, 2002, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

From October 12, 1999, to June 27, 2002, the veteran's PTSD 
was productive of occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships; however, there was 
no evidence that the veteran had suicidal ideation, 
obsessional rituals that interfered with routine activities; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; spatial disorientation; and neglect of 
personal appearance and hygiene


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for PTSD, effective October 12, 1999, to June 27, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in June 
2002, which followed the April 2002 adjudication of the 
claim.  The VCAA notice included the type of evidence needed 
to substantiate the claim of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also informed that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  The RO requested that the veteran 
submit any evidence in his possession that pertained to the 
claim. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App.103 (2005).  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159).  In addition, the 
Board notes that the veteran has not suggested that he was 
prejudiced by the VCAA notices.

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  
 
Background and Analysis

In a July 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating under Diagnostic Code 
9411, effective October 12, 1999.  In January 2004, the 
veteran asserted that his PTSD was much more severely 
disabling than reflected by the initial 30 percent rating.

The Board notes that the veteran served during the Korean 
Conflict and the Vietnam War, and received the Combat 
Infantryman Badge during each period of service.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service- 
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

The veteran's PTSD is currently evaluated as 30 percent under 
Diagnostic Code 9411, effective October 12, 1999.  Under this 
code, a 30 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for PTSD when the disability 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

During the course of this appeal, the veteran was afforded 
formal VA psychiatric examinations in December 1999 and June 
2002.  The record also contains VA outpatient and inpatient 
treatment records, dated from October 1999 to June 2002, and 
statements of the veteran.

An October 1999 VA hospital discharge summary indicates that 
the veteran was hospitalized after showing increased anger 
towards his wife and making homicidal remarks.  The veteran 
described a history of nightmares, flashbacks, social 
withdrawal, and increased anger since discharge from service.  
He denied any active suicidal or homicidal thought, and 
denied any depression.  The veteran was discharged after a 
brief and uneventful stay in the hospital.  The diagnosis was 
PTSD, chronic, moderate in severity, with acute stress 
disorder, and a GAF of 50/65.

An October 1999 VA mental health clinic note indicates that 
the veteran had some nightmares and dreams about his war 
experience.  There was no evidence of psychotic symptoms or 
manic or hypomanic symptoms.  On examination, the veteran was 
calm, with a euthymic mood and appropriate affect.  There 
were no delusions or hallucinations elicited.  The diagnosis 
was adjustment disorder, secondary to situational factors.  

A statement was submitted in November 1999 by the veteran's 
readjustment counselor at the Beckley Vet Center.  It was 
noted that the veteran reported having nightmares about his 
combat service on a daily basis, along with flashbacks.  The 
veteran stated that his longest employment was 9 years, and 
he had quit most of his jobs or was laid off due to his 
temper.  The veteran stated that he had a temper and extreme 
anxiety, and would isolate himself and withdraw.  It was 
noted that the veteran had presented with evidence of 
reoccurring intrusive thoughts, extreme anxiety, nightmares, 
flashbacks, and isolation, along with intense distress to 
outside stimuli that were traumatic, avoidance, feelings of 
detachment, difficulty falling and staying asleep, outbursts 
of anger with homicidal ideation, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
veteran reported a history of past suicidal and homicidal 
ideation and was voluntarily committed for homicidal 
ideations with intent on his ex-wife over a family law 
dispute.  It was noted that the veteran's current level of 
functioning was low and would probably worsen as time went by 
due to his age, severity of his symptoms, longevity of his 
symptoms, and his sleeping difficulties.  The assessment was 
PTSD, with extreme stress, social, and occupational 
deterioration related to combat.  A GAF of 35 was assigned, 
with a GAF of 20 in the prior three months.

The December 1999 VA examination indicates that the veteran's 
claims file was reviewed.  It was noted that the veteran 
complained of depression, anxiety, irritability, nightmares, 
and crazy dreams.  He denied any suicidal ideations or plans.  
He stated that he was too old to have gone to Vietnam, and he 
couldn't handle the situation due to his physical condition.  
He indicated that he felt sad at the loss of men.  He denied 
being shot or having any major stressors.  He stated that he 
had been having poor sleep with nightmares.  Objectively, the 
veteran was somewhat fidgety, his abstract thinking was 
appropriate, no clinical evidence of organicity was noted, no 
evidence of psychosis or thought disorder was elicited, he 
was guarded and suspicious, and his insight and judgment into 
his problems seemed fair.  The diagnosis was generalized 
anxiety disorder, recurrent, moderate to chronic in nature, 
and adjustment disorder with anxiety and depressed mood, 
secondary to situational factors.  A GAF of 65 to 70 was 
assigned.

In letters dated December 1999 and April 2000, the veteran 
stated that he had nightmares about the war, and would wake 
up in nervous sweats.  He indicated that his October divorce 
had nothing to do with his recurrent nightmares of dead 
soldiers.  He stated that he was on active duty in North 
Korea in 1951, and in combat in 1952.  In Vietnam he was 
active in combat on the front line, and was responsible for 
transporting the wounded and the dead to medic areas.  The 
veteran also stated that he was a member of several 
organizations, and enjoyed fishing up until recently.  

A May 2000 VA clinic progress note indicates that the veteran 
reported having nightmares and flashbacks about his war 
experiences.  It was noted that the veteran did have some 
anxiety symptoms related to the war.  On examination, the 
veteran's mood was euthymic and he had appropriate affect.  
There were no delusions, hallucinations, or thought disorder.  
The diagnosis was generalized anxiety, rule out PTSD.  A GAF 
of 65 was assigned.

October and November 2000 VA attending notes indicate that 
the veteran complained of depression and anxiety for years, 
which was getting worse.  He reported flashbacks up to three 
times a week related to events during his time in Korea and 
Vietnam.  He reported having dreams of friends dying in 
combat, and would occasionally hear their voices.  He 
reported having significant problems in social situations, 
had a hard time getting along with people, and liked to be 
alone.  He experienced severe anxiety when confronted with 
the war or violent situations.  He denied any current 
suicidal or homicidal intent or plans.  His significant 
problems were trying to sleep at night, frequent nightmares, 
low energy, and periods of depression lasting five to seven 
days and up to twice a month.  The diagnosis was PTSD.  

A December 2000 Beckley Vet Center note indicates that the 
veteran had persistent problems with PTSD.  It was noted that 
the veteran had extreme anxiety around others.  He had 
nightmares and flashbacks two to four times a week, and 
averaged approximately four hours of sleep a night.  He had 
poor impulse control and residual homicidal ideations.  He 
was hypervigilant, especially at night.  He had problems with 
emotional attachment, mistrust of others, and isolation.  He 
had depression with thoughts of hopelessness and 
worthlessness due to shame and guilt associated with his 
combat trauma.  

October and November 2001 VA mental health notes indicated 
that the veteran had bad dreams and anxiety.  On examination, 
rapport was not easily established with the veteran, and he 
appeared to be suspicious and guarded.  His mood was 
dysphoric.  He frequently appeared to stare at the floor, 
with restricted affected.  He had no hallucinations and no 
delusional thoughts.  He appeared tense and showed mild 
anxiety.  The assessment was PTSD, with a current GAF of 45.

The June 2002 VA examination indicates that the veteran 
reported recurrent bad dreams, nightmares, and flashbacks.  
He reported that he startled easily, had problems being 
around others, and led a very isolated life.  On examination, 
there was no evidence of any active hallucinations or 
delusions.  Attention and concentration was impaired.  He 
denied being actively suicidal or homicidal.  The diagnosis 
was PTSD, chronic, delayed, with a GAF of 55.  The examiner 
stated that in his opinion, the veteran had problems with 
PTSD, which appeared to be due to a combination of his 
Vietnam and Korea experiences.  

At the September 2005 hearing, the veteran testified in 
relevant part that he had panic attacks, lived alone, had 
difficulty being around people, and had no motivation.  A 
long-time friend of the veteran stated that he had witnessed 
the veteran having a nightmare, and the veteran yelled in his 
sleep.  The friend indicated that the veteran was no longer 
interested in his hobbies, such as fishing.  The veteran 
stated that he continued to be treated at the Beckley VAMC.  
He indicated that his PTSD had gotten worse since June 2002.  

Following a careful review of the evidence, the Board finds 
that, for the period from October 12, 1999, to June 27, 2002, 
the veteran's PTSD most closely approximates the criteria for 
a 50 percent rating, and for the period from June 28, 2002, 
to the present, a remand is warranted in order to determine 
the severity of the veteran's service-connected PTSD.

In reaching the former determination, the Board points out 
that various VA examiners and Vet Center counselors have 
noted that the veteran had not worked for years, and he was 
guarded, suspicious, had difficulty socializing, and was 
isolated.  The veteran consistently reported having 
nightmares, flashbacks, and difficulty sleeping.  His 
examiners found him to be depressed and to have anxiety.  As 
such, entitlement to a 50 percent rating during this period 
is warranted.

The Board finds, however, that the preponderance of the 
evidence is against the veteran's entitlement to a 70 percent 
rating for the period from October 12, 1999, to June 27, 
2002.  In reaching this conclusion, the Board points out that 
the medical evidence for that period does not show that the 
veteran had suicidal ideation, obsessional rituals that 
interfered with routine activities; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  

Accordingly, an initial evaluation of 50 percent for the 
veteran's PTSD is granted, for the period from October 12, 
1999, to June 27, 2002.  Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to an initial evaluation of 50 percent for post-
traumatic stress disorder is granted, for the period from 
October 12, 1999, to June 27, 2002.

REMAND

At the September 2005 hearing, the veteran testified in 
relevant part that he continued to be treated at the Beckley 
VAMC for his PTSD.  He also indicated that his PTSD had 
gotten worse since June 2002.  

The Board notes that the most recent VA examination was 
conducted in June 2002, and the most recent VA treatment 
records are from 2002.  Therefore, the Board is of the 
opinion that a contemporaneous VA examination is necessary, 
as is further development of the record.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is to request the VA medical 
facility in Beckley, West Virginia, to 
furnish copies of any additional medical 
records pertaining to treatment for post-
traumatic stress disorder covering the 
period from June 2002 to the present.  

2.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected PTSD.  The examination should 
include psychological testing.  The 
veteran's claims file should be made 
available for review by the examiner.  
All clinical findings should be reported 
in detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
30 percent subsequent to June 27, 2002.  
If the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


